Motion to strike ease from calendar and for judgment of affirmance, granted, with ten dollars costs of motion, unless the appellant, within thirty days after service of this order, shall serve the requisite printed papers as required by the rule, >and pay the respondent’s attorney, ten dollars costs of this motion and ten dollars term fee for the present term, in which case the motion is denied. And in case the appellant complies with the conditions of this order, it is further ordered that the said case, which was passed at the adjourned term in March last, be restored to the position on the calendar which it held before it was so passed